I attest to the accuracy and
                                                              integrity of this document
                                                                New Mexico Compilation
                                                              Commission, Santa Fe, NM
                                                             '00'05- 16:29:42 2014.01.15
         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2014-NMSC-001

Filing Date: December 2, 2013

Docket No. 33,763

STATE OF NEW MEXICO,

       Plaintiff-Petitioner,

v.

DANIEL ALMANZAR,

       Defendant-Respondent.

ORIGINAL PROCEEDING ON CERTIORARI
Neil C. Candelaria, District Judge

Gary K. King, Attorney General
Nicole Beder, Assistant Attorney General
Santa Fe, NM

for Petitioner

Jorge A. Alvarado, Chief Public Defender
Nina Lalevic, Assistant Appellate Defender
Santa Fe, NM

for Respondent

                                        OPINION

VIGIL, Justice.

{1}     In this case we address whether the phrase “at the scene” in NMSA 1978, Section 31-
1-7(A) (1995) authorizes law enforcement officers to make a warrantless arrest for domestic
violence beyond the precise geographic location where the disturbance occurred. In this case,
Daniel Almanzar (“Defendant”) was arrested without a warrant across the street from where
he allegedly battered his girlfriend (“Victim”). When the police searched Defendant pursuant
to his arrest, they found a golf-ball-sized mass of cocaine in his pants pocket. He was
subsequently charged with a drug trafficking offense. Defendant moved to suppress the

                                             1
cocaine on the basis that the arrest was unlawful because he was not arrested “at the scene”
as required under Section 31-1-7(A). The district court denied his motion, concluding that
the warrantless arrest was lawful because Defendant was arrested in close proximity to
where the actual incident took place.

{2}     The Court of Appeals reversed the district court and held that the warrantless arrest
was not lawfully made because Section 31-1-7(A) specifically limits the authority of law
enforcement officers to make an arrest for domestic battery, a misdemeanor, where the
incident took place. We disagree with this analysis. Our interpretation of the Legislature’s
intent in creating the statutory warrantless arrest exception in Section 31-1-7(A) leads us to
conclude that Defendant’s arrest was lawful because it was reasonably close in proximity
to where the domestic violence took place.

I.     BACKGROUND

{3}     On December 1, 2007, Defendant and Victim were in the parking lot at Tingley
Coliseum on the New Mexico State Fair grounds in Albuquerque. Defendant and Victim
began quarreling, and he allegedly kicked Victim. After the incident, Victim left the
fairgrounds and walked to a Walgreens drug store across the street on the corner of Central
Avenue and San Pedro Drive, where she called 911. Defendant also left the fairgrounds, but
he walked to a Circle K convenience store across the street on the corner of Central Avenue
and Louisiana Boulevard. The Albuquerque Police Department dispatched officers to both
locations in response to the 911 call.

{4}    The officers identified Defendant when they arrived at the Circle K. As the officers
approached Defendant, he put his hands in his pockets and refused to remove them after
being asked to do so. The officers escorted Defendant out of the store, handcuffed him, and
performed a pat-down search. The officer who performed the search felt a hard object in
Defendant’s pocket and removed a golf-ball-sized mass of cocaine. The officers then put
Defendant in the back of a squad car and drove him to the Walgreens where Victim was
located.

{5}     When they arrived at Walgreens, Victim identified Defendant as the person who had
battered her. Once Victim identified Defendant, one of the arresting officers made the initial
determination that Defendant would be charged with domestic violence and taken in for
booking. However, Defendant was not charged with the domestic violence offense, but
instead was charged with and indicted on one count of trafficking a controlled substance in
contravention of NMSA 1978, Section 30-31-20 (2006).

{6}     Before trial, Defendant moved to suppress the cocaine evidence. He argued that the
search amounted to an illegal pat-down and that it was unlawful because, pursuant to Section
31-1-7(A), the police had no authority to arrest him away from where the incident took place
without a warrant. The district court denied Defendant’s motion to suppress the physical
evidence, concluding that the pat-down was lawful and that the arrest was lawful because

                                              2
“it was in the general vicinity, certainly in [the] area,” of the scene.

{7}     The Court of Appeals reversed the district court on both grounds. State v. Almanzar,
2012-NMCA-111, ¶ 1, 288 P.3d 238. First, it held that the officer who performed the pat-
down exceed his authority by removing the cocaine from Defendant’s pocket because the
cocaine did not appear to be a weapon. Id. Second, the Court of Appeals held that
Defendant’s arrest was unlawful because the officers did not make the arrest at the precise
location of the alleged battery. Id. Accordingly, it held that the cocaine should have been
suppressed. Id.

{8}     The State now asks this Court to address the lawfulness of Defendant’s arrest and
reverse the Court of Appeals on this single issue. It argues that the “at the scene” language
in Section 31-1-7(A) was satisfied because the arrest was made within minutes of the alleged
battery, and the arrest was made across the street from the reported incident. For the reasons
that follow, we conclude that the warrantless arrest was lawful. Therefore, we reverse the
Court of Appeals and affirm the district court’s denial of Defendant’s motion to suppress.

II.     DISCUSSION

A.      Standard of Review

{9}     The district court’s denial of Defendant’s motion to suppress evidence presents a
mixed question of fact and law. See State v. Williams, 2011-NMSC-026, ¶ 8, 149 N.M. 729,
255 P.3d 307. This Court reviews factual matters with deference to the district court’s
findings if substantial evidence exists to support them, and it reviews the district court’s
application of the law de novo. Id. Further, since Defendant’s appeal centers on our
interpretation of Section 31-1-7(A), this Court interprets that statute de novo. See Moongate
Water Co. v. City of Las Cruces, 2013-NMSC-018, ¶ 6, 302 P.3d 405 (“Statutory
interpretation is an issue of law that we review de novo.”).

B.      The Warrantless Arrest Was Lawful Under Section 31-1-7(A) Because It Was
        Made in Close Proximity to Where the Incident Took Place

{10} The central issue is whether Defendant was lawfully arrested without a warrant for
domestic violence when the arrest took place across the street from where the alleged
incident occurred. If Defendant’s arrest was lawful, then the search incident to the arrest falls
within the exception to the constitutional search warrant requirement. See N.M. Const. art.
II, § 10 (“The people shall be secure in their persons, papers, homes and effects, from
unreasonable searches and seizures.”); U.S. Const. amend. IV (“The right of the people to
be secure in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated.”); State v. Rowell, 2008-NMSC-041, ¶ 13, 144 N.M. 371, 188
P.3d 95 (“One of the most firmly established exceptions to the warrant requirement is “the
right on the part of the government, always recognized under English and American law, to
search the person of the accused when legally arrested.” (internal quotation marks and

                                               3
citation omitted)). We hold that because Defendant’s warrantless arrest was made within
close proximity to the alleged incident, it was lawful under Section 31-1-7(A). Therefore,
as the district court ruled, the cocaine was found pursuant to a search incident to a lawful
arrest, and Defendant’s motion to suppress was properly denied.

{11} We begin our analysis by noting the constitutional limitations on the government’s
authority to make an arrest without a warrant and search incident thereto. Article II, Section
10 of the New Mexico Constitution provides that “[t]he people shall be secure in their
persons, papers, homes and effects, from unreasonable searches and seizures.” The Fourth
Amendment to the United States Constitution also provides this guarantee. “Warrantless
[searches and] seizures are presumed to be unreasonable.” Williams, 2011-NMSC-026, ¶ 8
(internal quotation marks and citation omitted). While our state constitution and its federal
counterpart impose a warrant requirement to ensure that searches and seizures are
reasonable, “our courts have historically recognized that it is not always reasonable to
require a warrant and have developed a number of well-established exceptions to the warrant
requirement.” Rowell, 2008-NMSC-041, ¶ 11.

{12} One such exception is “the right on the part of the government, always recognized
under English and American law, to search the person of the accused when legally arrested.”
Id. ¶ 13 (internal quotation marks and citation omitted). Warrantless searches “have been
considered reasonable because of the practical need to prevent the arrestee from destroying
evidence or obtaining access to weapons or instruments of escape, without any requirement
of specific probable cause to believe weapons or evidence are present in a particular
situation.” Id. Thus, our inquiry is whether Defendant was lawfully arrested so that the
officer’s search of his person falls within this exception.

{13} In order to lawfully arrest an individual for a misdemeanor, a police officer must
have a warrant, unless the misdemeanor was committed in the officer’s presence. See City
of Las Cruces v. Sanchez, 2009-NMSC-026, ¶ 11, 146 N.M. 315, 210 P.3d 212 (“[I]n New
Mexico, an officer may execute a warrantless misdemeanor arrest only if the offense was
committed in the officer’s presence.”). Section 31-1-7(A) creates an exception to this general
rule for misdemeanor domestic disturbances, such as the one reported here, by providing
that:

       Notwithstanding the provisions of any other law to the contrary, a peace
       officer may arrest a person and take that person into custody without a
       warrant when the officer is at the scene of a domestic disturbance and has
       probable cause to believe that the person has committed an assault or a
       battery upon a household member.

There is no dispute that the officers had probable cause in this case; rather, the dispute
centers on whether the officers were “at the scene” of the disturbance when they made the
warrantless arrest. Our task, therefore, is to determine what the Legislature intended by using
the phrase “at the scene” in Section 31-1-7(A).

                                              4
{14} In interpreting statutory language, “[o]ur main goal . . . is to give effect to the
Legislature’s intent.” State v. Hall, 2013-NMSC-001, ¶ 9, 294 P.3d 1235. To discern the
Legislature’s intent, the Court “look[s] first to the plain language of the statute, giving the
words their ordinary meaning, unless the Legislature indicates a different one was intended.”
Marbob Energy Corp. v. N.M. Oil Conservation Comm’n, 2009-NMSC-013, ¶ 9, 146 N.M.
24, 206 P.3d 135 (internal quotation marks and citation omitted). “Where the language of
a statute is clear and unambiguous, we must give effect to that language and refrain from
further statutory interpretation.” Diamond v. Diamond, 2012-NMSC-022, ¶ 25, 283 P.3d 260
(internal quotation marks and citations omitted).

{15} If the relevant statutory language is unclear, ambiguous, or reasonably subject to
multiple interpretations, then the Court should proceed with further statutory analysis. See
State v. Smith, 2004-NMSC-032, ¶ 9, 136 N.M. 372, 98 P.3d 1022. (“[W]e exercise caution
in applying the plain meaning rule. Its beguiling simplicity may mask a host of reasons why
a statute, apparently clear and unambiguous on its face, may for one reason or another give
rise to legitimate (i.e., nonfrivolous) differences of opinion concerning the statute’s
meaning.” (internal quotation marks and citation omitted)). We reject a “mechanical
statutory construction when the results would be absurd, unreasonable, or contrary to the
spirit of the statute.” Id. ¶ 10. When interpreting a statute, we are also informed by the
history, background, and overall structure of the statute, as well as its “function within a
comprehensive legislative scheme.” State v. Rivera, 2004-NMSC-001,¶ 13, 134 N.M. 768,
82 P.3d 939.

{16} The authority to make an arrest without a warrant for a domestic dispute is contained
in Section 31-1-7(A), which has two requirements. The arresting officer must be at the scene
of the domestic disturbance, and the officer must have probable cause to believe the arrestee
has committed a domestic assault or battery. Whether the officer had probable cause to arrest
Defendant is not at issue. We are called upon to address only the first element of Section 31-
1-7(A) in this case. Defendant asserts, and the Court of Appeals agreed, that the phrase “at
the scene” should be read literally to mean that the arresting officer must make the arrest
where the domestic disturbance occurred. The State argues, and the district court agreed, that
the phrase should be interpreted to mean that the police officer may make an arrest anywhere
near in space and time from where and when the incident occurred. Under the facts of this
particular case, we agree with the latter interpretation.

{17} Defendant’s plain language reading of the statute appears to be that “at the scene”
means at the precise place where the domestic violence occurred. The Court of Appeals
agreed with this narrow interpretation and held that the ordinary meaning of the word scene
is “‘the place of occurrence or action.’” Almanzar, 2012-NMCA-111, ¶ 25 (quoting
Webster’s Third New International Dictionary 2028 (unabridged ed. 2002)). Defendant’s
interpretation of the phrase “at the scene” uses synonyms such as “place,” “location,” or “the
place of occurrence or action” which we consider unhelpful because these terms fail to
render the statute workable. At oral argument, defense counsel argued that “at the scene”
could be defined to be the same physical address or the same ownership or occupancy unit,

                                              5
however, when pressed by the Court, as to whether that meant the fairgrounds was one
“scene,” while crossing the street to call the police took you to a different “scene,” defense
counsel responded that for large areas it should mean “within sight.” This interpretation is
unworkable, and it became obvious with the follow up question of whether stepping behind
a visual obstruction removed one from the “scene,” and thereby from the reach of the law.

{18} The State argues that due to the volatile and dangerous nature of domestic
disturbances, “at the scene” must be read broadly to enable an officer to make a warrantless
arrest within a reasonable time and distance of the incident. The State further asserts that a
narrow reading of the statute would lead to absurd results, such as preventing an officer from
making an arrest if a victim were forced to cross the street from the incident to call the police
and her abuser followed her. Instead, the State argues that the Legislature has recognized the
severity of domestic violence, and has created the warrantless arrest exception to combat the
gravity of domestic violence situations. In our opinion, the difference in each side’s
interpretation of the phrase “at the scene” illustrates the beguiling simplicity with which the
plain meaning rule can literally mask the statute’s true intention. We agree with the State,
however, because its interpretation conforms with precisely what we consider to be the
Legislature’s intent in creating the warrantless arrest exception.

{19} The Family Violence Protection Act (“the Act”), NMSA 1978, §§ 40-13-1 to -12
(1987, as amended through 2013) illuminates our inquiry into the Legislature’s intent. When
Section 31-1-7(A) is viewed in light of the Act, the Legislature’s intent is clarified. See
Baker v. Hedstrom, 2013-NMSC-043, ¶ 26, 309 P.3d 1047 (“[A]ll provisions of a statute,
together with other statutes in pari materia, must be read together to ascertain the legislative
intent.”). For instance, the Act states that “[a] local law enforcement officer responding to
the request for assistance shall be required to take whatever steps are reasonably necessary
to protect the victim from further domestic abuse.” Section 40-13-7(B). It then goes on to
list several measures that an officer may take to ensure victim safety, such as: advising of
the remedies available to the victim under the Act; informing the victim about the
availability of shelter, counseling, or medical care; transporting the victim to a medical
facility or shelter; accompanying the victim to the victim’s residence to obtain clothing and
personal effects; helping the victim possess a dwelling or enforcing an order of protection;
arresting the alleged perpetrator; and, advising about the right to initiate criminal
proceedings. Id.

{20} These measures reflect that the Legislature’s first priority in addressing domestic
disturbances is ensuring a victim’s safety. With this clear purpose in mind, we conclude that
Section 31-1-7(A) was enacted to enable an officer to ensure a victim’s safety by allowing
the officer to arrest an aggressor who is still at the scene of the incident without a warrant.
Thus, the test for whether an officer was “at the scene” for purposes of the statute is one of
reasonableness. The police must make the warrantless arrest reasonably close to the scene
both spatially and temporally. We infer that the Legislature used the language “at the scene”
to strike a reasonable balance between preventing harm to the victim and protecting the
rights of the accused. If the police arrive at the scene of a domestic disturbance within a

                                               6
reasonable time after the violence is alleged to have occurred, such that the evidence of the
violence is still fresh, and if the aggressor is still physically close enough to the victim to be
able to reinitiate violence, then Section 31-1-7(A) empowers law enforcement to incapacitate
the aggressor and protect the victim by making a warrantless arrest.

{21} Section 31-1-7(A) gives law enforcement officers an effective tool with which to
ensure a victim’s safety and to diffuse what is often a dangerous situation. A rigid,
geography-based interpretation of Section 31-1-7(A) conflicts with these express purposes.
To read the language “at the scene” of Section 31-1-7(A) as restricting the officer’s ability
to arrest Defendant across the street from, and within minutes of, the domestic disturbance
would be contrary to the Legislature’s intent. Had this incident occurred at the home shared
by Victim and Defendant, it would be unreasonable if the police could not arrest Defendant
without a warrant simply because he crossed the street or went to a neighbor’s home.
Similarly, in this case it would contravene the Legislature’s intent to interpret the statute as
requiring the officers in this situation to arrest Defendant in the parking lot of Tingley
Coliseum, rather than where Defendant was located across the street. Such a rigid
interpretation of the statute would defeat the purpose of the warrantless arrest exception.

{22} In this case, we interpret “at the scene,” as used in Section 31-1-7(A), to authorize
law enforcement officers to make a warrantless arrest within minutes of the incident, at a
location directly across the street from the incident. This interpretation is consistent with the
Legislature’s intent and the purpose of Section 31-1-7(A). The record reflects that the police
responded to the convenience store within minutes of the 911 call, and the store was situated
directly across the street from where the alleged physical altercation took place. Under these
circumstances, we conclude that because the officers made the arrest within minutes and
within close proximity to the alleged disturbance, the officers were “at the scene” at the time
of the arrest. Therefore, we hold that the arrest was lawful under Section 31-1-7(A).

III.    CONCLUSION

{23} We hold that the warrantless arrest of Defendant was lawful and valid under Section
31-1-7(A), and because Defendant was lawfully arrested, the officer’s search of Defendant
incident to that arrest was valid. Accordingly, we reverse the Court of Appeals and affirm
the district court’s denial of Defendant’s motion to suppress.

{24}    IT IS SO ORDERED.


                                                ____________________________________
                                                BARABARA J. VIGIL, Justice

WE CONCUR:

____________________________________

                                                7
PETRA JIMENEZ MAES, Chief Justice

____________________________________
RICHARD C. BOSSON, Justice

____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
CHARLES W. DANIELS, Justice

Topic Index for State v. Almanzar, No. 33,763

APPEAL AND ERROR
Standard of Review

CRIMINAL LAW
Battery
Controlled Substances
Domestic Violence
Misdemeanor

CRIMINAL PROCEDURE
Motion to Suppress
Warrantless Arrest
Warrantless Search

STATUTES
Interpretation
Legislative Intent




                                         8